Smith, P. J. (concurring):
I concur with the opinion of Mr. Justice Woodward and would only add to that the suggestion that the exhibits themselves are convincing proof to me that the cause of the accident was the failure of the intestate to hold the cutter far enough on to the iron that was being cut to prevent its being thrown back toward him when struck by the hammer. The cutter was apparently forced down into the near side of the iron, which would not have been possible had it been properly held squarely upon the iron. The accident would, therefore, seem to have been caused solely by the negligence of the plaintiff’s intestate, and for that reason I advise that the judgment be reversed and the complaint dismissed, and the finding by the court of such fact and a disapproval of the findings of fact that the accident was caused by the negligence of the defendant and that plaintiff’s intestate was free from contributory negligence.
*153Judgment and order reversed and new trial granted, with costs to appellant to abide event. The findings that the accident was caused by the negligence of the defendant and that plaintiff’s intestate was free from contributory negligence are disapproved of.